In re Huntsberry, Steven; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Vermilion, 15th Judicial District Court, Div. “G”, No. 22,153.
Denied. Relator has failed to show that he has complied with the procedures set forth in the Public Records law, La.R.S. 44:1, et seq., by commencing his efforts to obtain the initial police report with a request to the custodian of that record. Relator should follow the procedure set forth in La.R.S. 44:35 in the event that a request to the record’s custodian is denied or is not answered timely.